Citation Nr: 1103091	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to adaptive automotive equipment for accrued benefits 
purposes.

(The issues involving entitlement to earlier effective dates for 
PTSD, bilateral hearing loss, and tinnitus based on CUE for 
accrued benefits purposes are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to October 
1945.   He died in April 2006.  The appellant is his surviving 
spouse.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDING OF FACT

The payment of a grant for adaptive automotive equipment is not a 
periodic monetary payment subject to an accrued benefits claim.


CONCLUSION OF LAW

The appellant's claim of entitlement to adaptive automotive 
equipment grant, for the purpose of paying accrued benefits, 
lacks entitlement under law.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In Manning v. Principi, 16 Vet. App. 534 (2002) citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the United States 
Court of Appeals for Veterans Claims (Court) held that VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the matter. 
The Board finds that such is the case as to the automobile and/or 
adaptive equipment claim here on appeal.  The outcome of the 
claim for automobile and/or adaptive equipment hinges on the 
application of the law to evidence which was in the file at the 
time of the Veteran's death.   

As will be explained below, there is no dispute as to the facts. 
The claim is being denied based on the nature of the benefit 
sought.  Therefore, based on the holding in Manning, the Board 
concludes that the Veteran's automobile and/or adaptive equipment 
claim is not subject to the provisions of VCAA.


Law and Regulations

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & 
(b).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following disabilities: 
(i) the loss or permanent loss of use of one or both feet; (ii) 
the loss or permanent loss of use of one or both hands; or (iii) 
the permanent impairment of vision of both eyes. 38 C.F.R. § 
3.808(b)(1).

A claimant must have had active military, naval, or air service. 
38 C.F.R. § 3.808(a).  A specific application for financial 
assistance in purchasing a conveyance is required which must 
contain a certification by the claimant that the conveyance will 
be operated only by persons properly licensed.  38 C.F.R. § 
3.308(c).

A veteran who does not qualify as an "eligible person" under the 
foregoing criteria may nevertheless be entitled to adaptive 
equipment if he is entitled to VA compensation for ankylosis of 
one or both knees, or of one or both hips.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(4).

The express purpose of a grant for automotive and adaptive 
equipment or adaptive equipment only is to assist any veteran who 
meets certain criteria due to service-connected disability in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the veteran's 
disability.  38 U.S.C.A. § 3902 (West 2002); 38 C.F.R. §§ 3.808 
(2010).

Prior to his death, the Veteran submitted a claim for automotive 
and adaptive equipment or adaptive equipment only.  By rating 
action in April 2005, entitlement to automotive adaptive 
equipment was granted.  Prior to purchasing the automotive and 
adaptive equipment, the Veteran died and the certificate issued 
in his name by the VA therefore was cancelled.

The appellant submitted a claim, in essence, to reissue the 
certificate for automotive and adaptive equipment for accrued 
benefits purpose in her name.  The Board finds that the 
appellant's claim must be denied as a matter of law.  A grant for 
automotive and adaptive equipment is not a "periodic monetary 
benefit" for purposes of accrued benefits.  38 U.S.C.A. § 2101.  
The Court has held that, as a matter of law, a one-time payment 
for assistance for grant for special adaptive equipment does not 
qualify as a "periodic monetary benefit" for purposes of 38 
U.S.C.A. § 5121 and is not payable as an "accrued benefit."  See 
Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).  As such, the 
appeal is dismissed due to the absence of legal merit and the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.  
Hence, the appellant's claim for the grant for automotive and 
adaptive equipment for accrued benefits purpose, being without 
legal merit, is denied.


ORDER

The appeal for entitlement to the grant for automotive and 
adaptive equipment for accrued benefits purpose is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


